DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The amendment filed on 12/23/2020 has been entered. Claims 1-7 have been amended, Claims 8-15 have been canceled, and Clams 16-20 have been newly added. Thus, Claims 1-7 and 16-20 are currently pending and are under examination.

Withdrawn Objections and Rejections
	Applicant’s arguments with respect to the objection to the specification have been considered and were found persuasive and thus the objection has been withdrawn.
	Claims 2 and 5-7 have been amended to obviate the indefinite language, and thus the 112(b) rejection of the claims has been withdrawn.
	Furthermore, Claim 1 has been amended by adding the limitation substrate support and Ni, MgO and Ru being the active catalyst component of the catalyst. Mierczynski teaches a catalyst comprising 1 wt% Ru, 20 wt% Ni supported on 5 wt% -MgO-Al2O3 but fails to teach that the MgO is the active catalyst component of the catalyst. Accordingly, the reference fails to teach every limitation of the claim and the 102(a)(1) rejection as being anticipated by Mierczynski has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7 and 16-20 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying 
Claim 1 broadly recites “substrate support” in the catalyst comprising active catalyst component and substrate support wherein the active catalyst component includes Ni, MgO and Ru, whereas the instant specification discloses ceramic, olivine, dolomite, calcium carbonate, aluminum oxide, silicon dioxide, titanium dioxide, and iron oxide as substrate support ([0040]). Thus, the specification fails to disclose any additional species of substrate support in the catalyst and does not describe the possession of the catalyst comprising the claimed genus of any substrate support.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP § 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such substrate support. Hence, the analysis above demonstrates that Applicants have not described the broadly recited substrate support in the catalyst. As such, the skilled artisan could not predict that Applicant possessed any additional species of substrate support (other than the ones described in the specification and set forth above) in the catalyst.
Thus it is concluded that the written description requirement is not satisfied.
Claims 2-3, 7 and 16-20 also fail to comply with the written description for failing to limit the substrate support to the ones described in [0042] of the instant specification.

New Matter
Claims 7, 16-17 and 19 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 has been amended to recite that the claimed weight ratio of about 5.0 to about 30.0 is a ratio of “active catalyst component to the substrate support”. However, the instant specification appears devoid of such description regarding the claimed weight ratio as being obtained from active catalyst component to the substrate support. The specification describes in [0061] that the weight ratio of about 5.0 to about 30.0 is catalyst to substrate support weight ratio but fails to disclose either explicitly or implicitly that the weight ratio of about 5.0 to about 30.0 is active catalyst component to substrate support weight ratio. There is a clear distinction between active catalyst component of Claim 7 and catalyst of the specification ([0061]). In view of Claim 1, the newly added limitation active catalyst component comprises only Ni, MgO and Ru, whereas the catalyst of the specification comprises the entire components of the catalyst, i.e. active catalyst component (Ni, MgO and Ru) and substrate support. 
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of active catalyst component to substrate support weight ratio as being about 5.0 to about 30.0. 

Claims 16-17 and 19 have been newly added and recite that the catalyst has a BET surface area of about 3.7 m2/g to about 4.5 m2/g (Claim 16) and of about 82.4 m2/g 2/g (Claim 17); and a bulk density of about 0.88 g/cc to about 1.06 g/cc (Claim 18). However:
Regarding Claim 16, the specification appears to be devoid of the entire range of BET surface area of Claim 16 and for any claimed catalyst composition of Claim 1. The only catalyst BET surface areas described in the specification and the corresponding catalyst composition supported by the specification are set forth in paragraph [00122]: 
    PNG
    media_image1.png
    44
    546
    media_image1.png
    Greyscale

Regarding Claim 17, the specification appears to be devoid that the claimed BET surface area is for the entire catalyst. The specification also fails to describe the entire claimed BET surface area range. Firstly, the specification describes BET surface area that is close to the claimed one but does not correspond to the entire catalyst but only to the substrate support (see below). In addition, the specification fails to provide the entire claimed range of the BET surface area (see below): 
    PNG
    media_image2.png
    133
    582
    media_image2.png
    Greyscale

Regarding Claim 18, the specification appears to be devoid of the entire claimed bulk density range and for any claimed catalyst of Claim 1. The only bulk densities and their corresponding catalyst composition supported by the specification are: 

    PNG
    media_image3.png
    303
    612
    media_image3.png
    Greyscale

Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of the claimed BET surface areas and catalyst bulk density. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.

Newly Applied Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “MgO:(Ni:Ru)” in Claim 3 renders the claim vague and indefinite because it is unclear if the claimed ratio is a weight ratio of MgO to the combination of Ni-Ru. The limitation appears to have three ratios of MgO:Ni:Ru, but only two values are being recited in the claim. Thus, Applicant has to clarify which number value in the ratio corresponds to which component of the limitation. 
Claim 4 is also rendered indefinite for depending on Claim 3.
The limitation “weight ratio of about 5.0 to about 30.0” in Claim 7 renders the claim vague and indefinite because it is not clear whether the weight ratio is about 5.0:1 to about 30.0:1 (in other words both 5.0 and 30.0 corresponding to the active catalyst component) or is about 5.0:30.0 (i.e. 5.0 corresponding to the active catalyst component and 30.0 corresponding to substrate support).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 17 and 20 is/are newly rejected under 35 U.S.C. 103 as being unpatentable over Gao (Gao, Z. et al. “Selective methanation of CO over Ni/Al2O3 catalyst: Effects of preparation method and Ru addition” International Journal of Hydrogen Energy 41 (2016), 5484-5493) in view of Hu (Hu, D. et al. “Enhanced Investigation of CO Methanation over Ni/Al2O3 Catalysts for Synthetic Natural Gas Production” Ind. Eng. Chem. Res. 2012, 51, 4875-4886).
Regarding Claims 1 and 4-6, Gao teaches a methanation catalyst comprising 1wt% Ru-20wt%Ni as active catalyst components and Al2O3 as substrate support (page 5485, 2nd col).
Regarding Claim 2, Gao teaches that the active catalyst component to the substrate support has a weight ratio of 20:1 (from 20wt% Ni and 1wt% Ru). The claimed ratio is about 95:5 to about 90:10 (or 19:1-9:1) and thus does not overlap with that of Gao. However, MPEP § 2144.5 states:
[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

In view of the specification, the claimed catalyst is used in a methanation reaction and similarly, Gao’s catalyst is used for the same methanation process. Thus, due to the same properties and the same application of the claimed catalyst and Gao’s catalyst, the claimed Ni:Ru weight ratio is prima facie obvious over that of Gao’s weight ratio.
Regarding Claim 20, the limitation “wherein the catalyst is a methanation catalyst and has a CO conversion of a producer gas or syngas of at least 80%” is a use claim language as a result of the claimed catalyst product claim and is thus not given patentable weight. Even if it was given patentable weight, Gao teaches that the catalyst is used in selective methanation of CO in H2-rich gas and with CO conversion of 100% at a temperature of 210-240 ºC (Fig. 10, page 5940).

Regarding Claim 1, while Gao teaches Ni and Ru as active catalyst components, the reference fails to teach the catalyst comprising MgO as active catalyst component. 2O3 as substrate support (see Tables 1-2).
Hu teaches that the addition of MgO in the catalyst enhances resistance to the carbon deposition and thus significantly increasing the stability of the Ni catalyst. Hence, a skilled artisan would have been motivated to use the methods of Hu by adding MgO in the catalyst of Gao with a reasonable expectation of success in increasing the stability of Ni in the catalyst.

Regarding Claim 3, the limitation “MgO:(Ni:Ru)” is interpreted as the weight ratio of MgO to the combination of Ni-Ru. Thus, if 2-4 wt% of MgO of Hu is added to the catalyst of Gao comprising 1 wt% Ru and 20 wt% Ni, the resulting catalysts would comprise 2-4 wt% of MgO, 1 wt% Ru and 20 wt% Ni, wherein the rest weight% comprising the substrate. Thus, the weight ratio of MgO to the combination of Ni-Ru in the catalysts would range between 2:21 and 4:21.
Regarding Claim 7, the limitation “weight ratio of about 5.0 to about 30.0” is interpreted as 5.0:30.0, i.e. 5.0 corresponding to the active catalyst component and 30.0 corresponding to substrate support. As set forth above, the resulting catalyst after the addition of Hu’s MgO to the catalyst of Gao would comprise 2-4 wt% of MgO, 1 wt% Ru and 20 wt% Ni. Hence the weight ratio of active catalyst component to the substrate would be about 1:3 to about 1:3.35.
Regarding Claim 17, Hu teaches that the BET surface area of the catalyst ranges from 108-252 m2/g (Table 1). 
2/g, are merely close to those of Hu and in view of MPEP § 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close in the absence of unexpected results or criticality. Both Hu’s catalyst and the instant claim’s catalyst are used in the same methanation process and thus the criticality of using catalyst with the claimed weight ratio and surface area has not been shown by the Applicant.
In view of the foregoing, it would have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a catalyst comprising active catalyst component and a substrate support, the active catalyst component including nickel (Ni), magnesium oxide (MgO), and ruthenium (Ru), wherein the active catalyst component comprises about 10 to 95 wt% Ni; about 0.5 to 5.0 wt% MgO; and about 0.5 to 5 wt% Ru in view of the combination of Gao and Hu.

Allowable Subject Matter
The subject matter of Claims 16 and 18-19 is free of prior art. The closest prior art references have been set forth above, however they fail to teach or suggest that the catalyst has a BET surface area of about 3.7 m2/g to about 4.5 m2/g (Claim 16), catalyst particle size of about 345 μm to about 430 μm (Claim 18); and catalyst bulk density of about 0.88 g/cc to about 1.06 g/cc (Claim 19).

Conclusion
Claims 1-7 and 16-20 are rejected and no claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622